Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 1/6/2022 has been entered.  The claim objections in the Office action dated 10/8/2021 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McLellan et al. (US 5,528,463, “McLellan”) in view of Moitzi et al. (US 11,324,122, “Moitzi”).

Regarding claim 1, McLellan discloses A method for mounting an electroacoustic component on a PCB comprising the steps of:  (S1) separately constructing a housing of the electroacoustic component, the housing comprising a shell seat and a base seat which are separate and then combined into a single body (Figs. 1B, 5A-B, 10B-C, col. 4, lines 20-25, col. 6, lines 11-55; the printed circuit board 19 is a PCB comprising a housing which is the combination of the circuit board 7 and the socket 10, the circuit board 7 is a shell seat comprising electrical components which are oscillator crystals 8 which are electroacoustic components, which is separately constructed from the socket 10 which is a base seat, the circuit board 7 and the socket 10 are combined into a single body), 
and the shell seat being pre-installed to comprise a plurality of sound producing components (Figs. 1B, 5A-B, 10B-C, col. 4, lines 20-25, col. 6, lines 11-34; the circuit board 7 is a shell seat being pre-installed to comprise the circuit board 7 and the electrical components which are oscillator crystals 8 which are sound producing components as the circuit board 7 resonates with the sound which is produced by the oscillator crystals 8), 
and the base seat being pre-installed and comprising at least two conducting terminals (Figs. 1B, 5A-B, 10B-C, col. 4, lines 20-25, col. 6, lines 11-45; the socket 10 is pre-installed and comprising socket contacts 9 which are at least two conducting terminals); 
(S2) adhering the base seat to the PCB, so that the at least two conducting terminals on the base seat and at least two contacts on the PCB being adhered to each other and being electrically connected in a reflow oven (Figs. 1B, 5A-B, 10B-C, col. 3, lines 13-29, col. 4, lines 20-25, col. 6, lines 11-55, col. 9, lines 17-20; the socket 10 is adhered to the printed circuit board 19 so that the electrical leads of the body of the socket 10 are mounted to the electrically conductive interconnects within the printed circuit board 19 using surface mount technology in a surface mount reflow oven as referenced by heat waves 11, see Fig. 10B); 
and (S3) combining the shell seat and the base seat, so that the shell seat being combined with the base seat adhered to the PCB into a single body outside the reflow oven (Figs. 1B, 5A-B, 10B-C, col 9, lines 23-31; the circuit board 7 is combined with and is electrically connected with the socket 10 being adhered to the printed circuit board 19, the combination of the circuit board 7 and the socket 10 into a single body is outside the reflow oven, see Fig. 10C), 
and the at least two conducting terminals being electrically connected to the plurality of at least one of the sound producing components to be configured to be attached to the electroacoustic component on the PCB (Figs. 1B, 5A-B, 10B-C, col. 4, lines 20-25, col. 6, lines 11-45; the socket 10 comprises socket contacts 9 which are at least two conducting terminals which are electrically connected to the component leads 4 of the circuit board 7 which is a sound producing component which is configured to be attached to the oscillator crystals 8, the circuit board 7, oscillator crystals 8, and the socket 10 are on the printed circuit board 19).
McLellen does not disclose the plurality of sound producing components are fully disposed inside the shell seat.
Moitzi discloses the limitation of electronic components are fully disposed inside the shell seat (Fig. 3, col. 11, lines 55-61; components 5 are integrated into the outer component carrirer such as a printed circuit board 100).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed McLellen’s circuit board with Moitzi’s circuit board having the components embedded in the circuit board in order to produce a low cost circuit board, as suggested by Moitzi at column 11, lines 55-67. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McLellan and Moitzi as applied to claim 1, above, in view of Popper (US 2013/0207807, “Popper”).

Regarding claim 2, McLellan and Moitzi discloses the claimed invention as applied to claim 1, above.
MeLellan discloses one of the plurality of sound producing components is a circuit board (Figs. 1B, 5A-B, 10B-C, col. 4, lines 20-25, col. 6, lines 11-45; the circuit board 7 which is a sound producing component).
MeLellan does not disclose the electroacoustic component is one of a piezoelectric buzzer, a magnetic buzzer, and a dynamic speaker.
Popper discloses the electroacoustic component is one of a piezoelectric buzzer, a magnetic buzzer, and a dynamic speaker (Fig. 2, [0041]; a piezoelectric buzzer is mounted on the circuit board 2).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed McLellan’s electroacoustic component, as modified by Moitzi, to be Popper’s piezoelectric buzzer in order to provide for a fire detector to include an alert device upon the definite presence of a flame, as suggested by Popper at [0012].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McLellan and Moitzi as applied to claim 1, above, in view of Sundaram (US 2021/0278612, “Sundaram”).

Regarding claim 3, McLellan and Moitzi discloses the claimed invention as applied to claim 1, above.
MeLellan discloses the base seat is made of a heat-resistant plastic (Col. 3, lines 21-25, col, 7, lines 23-26; the socket 10 which is the base seat is made of nylon, thermal plastic and polyphenelyne sulfide, which is a heat-resistant plastic). 
McLellan is silent with regard to what the circuit board 7 which is the shell seat and the sound producing component, is made of.  Therefore, McLellan does not disclose the circuit board 7 is excluded from utilizing nylon, thermal plastic and polyphenelyne sulfide.
Sundaram, paragraph [0020], discloses a printed circuit board is made from a plastic laminate, e.g., FR4, which is a printed circuit board that does not use nylon, thermal plastic and polyphenelyne sulfide.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed McLellan’s electroacoustic component, as modified by Moitzi, to be Sundaram’s FR4 used in a circuit board in order to provide for high-speed and low-cost methods for interconnections among electronic devices, as suggested by Sundaram at [0002].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds as applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847